 1   McGREGOR W. SCOTT
     United States Attorney
 2   COLLEEN M. KENNEDY
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                                2:15-CR-00200-GEB
12                  Plaintiff,
                                                            ORDER MODIFYING JUDGMENT
13          v.                                              REGARDING RESTITUTION
14 NEIL A. VAN DYCK,

15                  Defendant.
16

17          The Court has reviewed the parties’ joint stipulated request to modify the restitution amounts

18 for the two federal victims (Medicare and Tricare) to account for certain funds paid to the Relators in

19 the parallel qui tam civil case, United States and the State of California v. Neil A. Van Dyck, DPM, Inc.
20 and Neil A. Van Dyck, DPM, 2:12-CV-01783-MCE-DB. In light of the parties’ stipulated request,

21 IT IS HEREBY ORDERED as follows:

22          1.      The Restitution Order on page 5 of the Amended Judgment is modified to reduce the

23 restitution amount ordered for Medicare from $954,142.11 to $715,606.58, and

24 ///

25 ///
26 ///

27 ///

28                                                      1
     Order Modifying Judgment Regarding
29   Restitution

30
 1          2.      The Restitution Order on page 5 of the Amended Judgment is modified to reduce the

 2 restitution amount ordered for Tricare from $62,418.01 to $46,813.51.

 3          IT IS SO ORDERED.

 4 Dated: July 26, 2019

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28                                                    2
     Order Modifying Judgment Regarding
29   Restitution

30
